Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to claims filed on April 13, 2022. Claims 1-20 and 36-40 have been canceled. Claims 21-35 are pending and presented for examination.


Response to Argument(s)
	Applicant's argument(s) filed on April 13, 2022 have been fully considered but they are not persuasive. Therefore, rejection is maintained.
In the remarks, the Applicant argues in substance that:
Jain fails to disclose or suggest the feature of support communication of a packet including a payload and a header of a network virtualization generic routing encapsulation protocol, wherein the payload is based on a protocol at a communication layer above a data link layer.
In response to argument(s):
Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Jain discloses in Paragraph [0021] an encapsulated Network Virtualization using Generic Routing Encapsulation “NVGRE” packet 200 comprising a header 210 and a payload 260 as shown in Fig. 2. As for the portion of the claim limitation which recites “wherein the payload is based on a protocol at a communication layer above a data link layer”, based on the Open Systems Interconnection “OSI” model, the network layer “layer 3” is a layer above the data link layer “layer 2” . In further details, Jain discloses in Paragraph [0020] the NVGRE uses Generic Routing Encapsulation (GRE) to tunnel layer 2 “data link layer” packets over layer 3 “network layer” networks. It is noted that the communication layer recited in the claim has been equated to be equivalent to the network layer “layer 3” which is a layer above the data link layer. In addition, Jain discloses in Paragraph [0034] generating a header having a format associated with a NVGRE technology at an originating tunnel end point device in a network. Then an encapsulation module 382 encapsulates the IP data packet in accordance with NVGR protocols, generating a NVGR packet such as that shown in FIG. 5. NVGR packet 500 comprises a header 510 and a payload 560. For example, in one embodiment, payload 560 may include an IP packet containing a ping request generated by originating application 362. Header 510 includes an information section 501, a first reserved section 515 (referred to as the "Reserved0 section"), a version section 519, a protocol type section 522, a virtual subnet identifier section 531, and a second reserved section 537. Therefore, Jain meets the scope of the claimed limitation as broadly presented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al “Jain”, US-PGPub. No. 20140348167.
As per claims 21 and 35, Jain teaches an apparatus, comprising:
at least one processor (Paragraph(s) [0045], [0050]); and 
at least one memory (Paragraph(s) [0045]) including a set of instructions; 
wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
support communication of a packet including a payload and a header (Fig. 2, Paragraph(s) [0021])  of a network virtualization generic routing encapsulation protocol, wherein the payload is based on a protocol at a communication layer above a data link layer and the payload is based on a protocol other than Ethernet  (Paragraph(s) [0018], [0020], [0034]) .
As per claim 22, Jain teaches wherein the header includes a protocol type field, a virtual subnet identifier field, and a flow identifier field (Paragraph(s) [0022], [0034]).
As per claim 23, Jain teaches wherein the protocol at the communication layer above the data link layer includes a non-standard protocol of a networking stack (Paragraph(s) [0020]).
As per claim 24, Jain teaches wherein the protocol at the communication layer above the data link layer includes at least one of a switch fabric protocol or an inter-card communication protocol (Paragraph(s) [0018]).
As per claim 25, Jain teaches wherein an indication of the protocol at the communication layer above the data link layer is not encoded within the header (Paragraph(s) [0020]).
As per claim 26, Jain teaches wherein the protocol at the communication layer above the data link layer is negotiated using at least one of an out-of-band mechanism or a manual configuration operation (Paragraph(s) [0020]).
As per claim 27, Jain teaches wherein the header includes a protocol type field, a virtual subnet identifier field, a flow identifier field, and an upper layer protocol type field, wherein the upper layer protocol field indicates a payload type of the payload (Paragraph(s) [0022], [0034]).
As per claim 28, Jain teaches wherein the protocol at the communication layer above the data link layer includes a standard protocol of a networking stack (Paragraph(s) [0020]).
As per claim 29, Jain teaches wherein the protocol at the communication layer above the data link layer includes at least one of Internet Protocol (IP), Fibre Channel (FC), Infiband, Peripheral Component Interconnect Express (PCIe), or Non-Volatile Memory Express (NVMe) (Paragraph(s) [0018], [0025]).
As per claim 30, Jain teaches wherein the upper layer protocol type field is configured to encode an indication of the protocol at the communication layer above the data link layer (Paragraph(s) [0018]).
As per claim 31, Jain teaches wherein the upper layer protocol type field is configured to encode an Ethertype value of a payload protocol type of the protocol type field (Paragraph(s) [0018]).
As per claim 32, Jain teaches wherein the packet further includes a network layer header on top of the header of the network virtualization generic routing encapsulation protocol (Paragraph(s) [0020], [0022]).
As per claim 33, Jain teaches wherein the network layer header is an Internet Protocol (IP) header (Paragraph(s) [0018]).
As per claim 34, Jain teaches wherein a protocol type field in the IP header includes a value indicative of a Generic Routing Encapsulation (GRE) protocol (Paragraph(s) [0020]).
As per claim 34, Jain teaches wherein the protocol other than Ethernet includes a custom protocol (Paragraph(s) [0018], [0020]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454